UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 30, 2015 814-00201 (Commission File Number) MVC CAPITAL, INC. (the "Fund") (Exact name of registrant as specified in its charter) DELAWARE, 943346760 (Jurisdiction of Incorporation) (IRS Employer Identification Number) 287 Bowman Avenue 2nd Floor Purchase, NY10577 (Address of registrant's principal executive office) 914-701-0310 (Registrant's telephone number) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01.Entry into a Material Definitive Agreement. As previously disclosed, on December 30, 2014, MVC Capital, Inc. (the "Fund") entered into a six month, $25 million non-revolving credit facility (the "Credit Facility") with Firstrust Bank ("Firstrust").On June 29, 2015, the Credit Facility was renewed (until October 31, 2015), at which time the Credit Facility was increased to $30 million, and became a revolving line of credit, as noted in the Form 8-K filed on July 6, 2015. On October 30, 2015, the Fund renewed the Credit Facility with Firstrust until December 31, 2015, at which time all outstanding amounts under the Credit Facility will be due and payable.All material terms of the Credit Facility remain unchanged, and borrowings under the Credit Facility continue to be subject to certain collateral requirements, which include a first position security lien on substantially all of the Fund’s senior and subordinated promissory note investments.There were no additional fees for the extension. As of October 29, 2015, there was $8 million outstanding under the Credit Facility. As permitted by General Instruction B to the Form 8-K, this Current Report incorporates by reference the information contained in previously filed reports relating to the Credit Facility on Form 8-K filed on January 6, 2015 and July 6, 2015 (File No. 814-00201). ITEM 2.03.Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information provided in Item 1.01 is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MVC CAPITAL, INC. By: /s/ Michael Tokarz Michael Tokarz Chairman Dated:November 3, 2015
